Mr. Justice Aldrey
delivered the opinion of the court.
Jesús María Dávila Maldonado sought and obtained from the District Court of Humacao an order designating him and his fourteen brothers and sisters as the intestate heirs of his father, Nemesio Dávila y Villafañe, it appearing from said order that the second wife of the father was Agustina Carrion Cruz, known as Rosario Carrion Cruz. This document having been presented in the Registry of Property of Caguas by Jesús María Dávila Maldonado, accompanied by a petition stating that he was of age, a widower, property owner and a resident of Gurabo, and asking for a record of his hereditary right to an undivided one-thirtieth of property No. 305, folio 77 of volume 6 of Gurabo, acquired by purchase by Rosario Carrión y Cruz during her wedlock with Dávila Villafañe, there was endorsed on it a note to the effect that the document was recorded as to the undivided hereditary right of Jesús María Dávila Maldonado, with the curable defects that the order was not final; that the civil status of the heirs did not appear, and that the extent of the right sought to be recorded, was not authentically de7 termined. This note is dated October 8, 1919, and is not signed by the registrar, but there is attached to the document a paper which seems to have been pasted over the said note and on which there is another note of the same date signed by the registrar, refusing to record the document because the property affected by the hereditary right sought to be recorded is not recorded in the name of Nemesio Dá-vila Villafañe and assigning the same curable defects as those referred to in the unsigned note.
Jesús María Dávila having appealed, the registrar was requested to send up to this court a literal copy of all the records and entries affecting the property in question and it appears therefrom that the property was purchased by *185Rosario Carrión Cruz, represented by her husband, Neme-sio Dávila Villafañe, according to the second record; that the third record was made in the name of Jesús Maria Da-vila Maldonado as to his undivided hereditary right in the property acquired by intestate paternal inheritance, with the curable defects already mentioned and on the authority of the designation of heirs, this record being signed by the registrar of property on October 8,- 1919, and containing a marginal note of the same date, also signed by the registrar, as follows: “As a correction of the third record,” and then, “there being a mistake in the third record as to the words M record this in the name of Jesús María Dávila as to the undivided hereditary right which he acquired in the property by intestate paternal inheritance,’ because the docu-ip-ent referred to in that note should not have been recorded, but its record should have been refused, and the documents being still in the registry, I.hereby correct the said entry in the following manner: * * * ■” Then follows the marginal note to which we have referred, containing the refusal to record the document.
As will be seen, the registrar entered in his books the record asked for by the appellant and signed the entry, after which, and as a correction, he entered a marginal note refusing to record the same document. ' The registrar had no authority to make such a correction, because, having entered the record in his books in the name.of Jesús María Dávila, he had no power to annul it without the concurrence and consent of the interested person, this being the province of the courts according to article 256 of the Mortgage Law, for it was not the correction of any of the material errors referred to in article 254 of the said law, but the correction of an erroneous opinion which annulled the recorded right. Bolivar et al., v. Registrar of Property, 13 P. R. R. 362.
Consequently, taking as a basis the third record made by *186the registrar, let us now consider whether, as appellant maintains, the record should have been made as to one-thirtieth of the property as requested and not as to the undivided hereditary right, for the reason that there were fifteen heirs of the husband and the other fifteen parts belonged to the wife, inasmuch as the property purchased by her during her wedlock was conjugal partnership property.
In accordance with our decision in Capó v. Fernández, 27 P. R. R. 656, the appellant is entitled to one-thirtieth of the property acquired by the conjugal partnership of which his father was a member, because at the very moment of the father’s death his rights descended to his heirs, although the conjugal partnership was not liquidated nor the estate partitioned, for when there is no will the law fixes the rights of the heirs as an equal share each.
For that reason the record should have been made according to appellant’s petition, or as to a one-thirtieth part, and for the same reason the curable defect assigned in the record that the extent of the right of petitioner was not authentically determined can not be sustained.
Nor can the other curable defect, that the order of designation of heirs was not final, be sustained, because the order was entered in an uncontested ex parte proceeding and, therefore, was final from the time it was made, according to Act No. 20 of March 11, 1918.
There remains to be considered only the curable defect of failure to state the civil status of the heirs, and although their status does not appear from the designation of heirs made by the court, the statement made by the petitioning heir in the petition presented to the registrar regarding his civil status was sufficient.
The decision appealed from must be reversed in so far as it recorded only the hereditary right of the appellant and also as regards the curable defects assigned and the record *187should be made of an undivided one-thirtieth part of the property in the name of the appellant.

jReversed.

Chief Justice Hernández and Justices Wolf, del -Toro and Hutchison concurred.